Citation Nr: 1715590	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to April 27, 2012, and in excess of 30 percent thereafter for bilateral pes planus associated with hammer toes status post oblique osteotomies, 4th metatarsals left foot (bilateral pes planus or flatfeet).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral pes planus, and assigned a zero percent rating effective August 23, 2010, and a 30 percent rating effective April 27, 2012.  

The Veteran testified before the undersigned Veterans Law Judge during a November 2015 videoconference hearing.  A transcript of this proceeding is associated with the claims file.

In March 2016, the Board awarded an earlier effective date of October 10, 2008 for service connection for bilateral pes planus associated with hammer toes status post oblique osteotomies, 4th metatarsals left foot (bilateral pes planus).  Accordingly, the Board remanded this case to the RO to readjudicate the claim for entitlement to a compensable rating prior to April 27, 2012 (considering the time period from October 10, 2008 to April 26, 2012), and in excess of 30 percent thereafter for bilateral pes planus.  As the RO substantially complied with the Board's remand instructions, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, in March 2016, the Board referred the issues of entitlement to service connection for bilateral hallux valgus, which had been raised by the record during an August 2010 examination, as well as the Veteran's request of an audit of his benefit payments for his award of separate 10 percent ratings for his hammer toe disability in a March 2012 rating decision.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1. Prior to April 27, 2012, the Veteran's service-connected bilateral pes planus was manifested by no worse than moderate impairment, with subjective complaints of pain and objective findings of pain on use and an unsteady gait; however, there was no objective evidence of swelling on use or marked deformity of the feet.  The condition also resulted in functional impairments primarily due to pain, including limitations on standing and walking.

2. Since April 27, 2012, the Veteran's service-connected bilateral pes planus has been manifested by no worse than severe impairment, with pain and swelling on use and characteristic callosities, but no objective findings of marked pronation, Achilles tendon abnormalities, or claw foot (pes cavus).  The condition also resulted in significant functional impairments primarily due to pain, including limitations on standing and walking.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral pes planus prior to April 27, 2012 and in excess of 30 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Initial Rating

In an August 2012 rating decision, the RO granted service connection for bilateral pes planus with a noncompensable rating prior to April 27, 2012 and a 30 percent rating thereafter under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  In a March 2016 decision, the Board awarded an earlier effective date of October 10, 2008 for the grant of service connection for bilateral pes planus, and, as discussed above, remanded this case to the RO to readjudicate the claim for entitlement to a compensable rating prior to April 27, 2012 (considering the time period from October 10, 2008 to April 26, 2012), and in excess of 30 percent thereafter for bilateral pes planus.  In a March 2016 rating decision, the RO granted an earlier effective date of October 10, 2008 for the grant of service connection bilateral pes planus pes planus and assigned a noncompensable rating effective October 10, 2008 pursuant to the March 2016 remand.  However, in a May 2016 rating decision, the RO assigned an initial rating for bilateral pes planus of 10 percent effective September 19, 2008.  The Veteran seeks higher initial ratings and an earlier effective date of October 2002 for the 30 percent rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4; 38 U.S.C.A. § 1155.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the Veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Diagnostic Code (DC) 5276 is used to rate the severity of acquired flatfoot, or pes planus, and provides:

5276 Flatfoot, acquired:

Mild: symptoms relieved by built-up shoe or arch support. . .0


Moderate; weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral. . .10

Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities:
Bilateral. . .30 
Unilateral. . .20

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances:
Bilateral. . .50 
Unilateral. . .30

With evidence of bilateral pes planus, the maximum schedular rating allowed is 50 percent for a showing of a pronounced acquired bilateral flatfoot disability. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In this case, the Veteran was afforded a VA examination in August 2010.  Regarding both feet, he reported constant pain that was exacerbated by physical activity and relieved by rest and by Ibuprofen.  At the time of pain he could function with medication.  At rest, he had pain, but no weakness, stiffness, swelling and fatigue.  His foot treatment included corrective shoes and boots.  As to functional impairment, he reported that he could not walk or stand for long periods of time without pain.  

Upon examination, the Veteran's gait was unsteady and there were no signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  For ambulation, he required corrective shoes, but he did not require a brace, crutches, a cane, a wheelchair, a prosthesis or a walker.  His corrective shoes did not relieve his symptoms and pain.  Examination of both feet revealed painful motion and tenderness, and did not reveal edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability.  There was active motion in the metatarsophalangeal joint of the great toe bilaterally.  Palpation of the plantar surfaces revealed no tenderness bilaterally.  Non-weight bearing and weight bearing examinations of the Achilles tendons reveled normal alignment of the Achilles tendon on the right and normal alignment on the left while the Veteran was weight bearing.  Pes planus was present.  Bilaterally, there was no forefoot/midfoot mal-alignment, and no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, or marked pronation or the whole foot everted.  Pes cavus, hammer toes, Morton's Metatarsalgia, and hallux rigidus were not present.  Hallux valgus was present bilaterally, and the degree of angulation was slight with no resection of the metatarsal head present.  The examiner found the Veteran had limitations with standing and walking, as he could not walk more than 1.5 blocks without sitting to rest, and he required corrective shoes.  

The Veteran's right foot, non-weight bearing and weight-bearing x-ray findings were abnormal.  These x-rays revealed a mild hallux valgus deformity, mild degenerative joint space narrowing involving the distal joint, and weight-bearing views showed a mild pes planovalgus deformity.  They also revealed no acute fracture, subluxation, dislocation, lytic destructive lesion, or tarsal coalition.  They showed a moderate-sized plantar and posterior calcaneal spurs, as well as a small osteophyte at the dorsal aspect of the talus bone near the talonavicular joint.  The Veteran's left foot, non-weight bearing and weight-bearing x-ray findings also were abnormal.  They revealed a mild hallux valgus deformity, mild degenerative joint space narrowing involving the distal interphalangeal joints, proximal interphalangeal joints and first metatarsal phalangeal joint.  On weight bearing views, there was mild planovalgus deformity.  They also revealed no acute fracture, subluxation, dislocation, lytic destructive lesion, or tarsal coalition.  Moreover, the showed a moderate-sized plantar and posterior calcaneal spurs.  Small osteophytes were seen at the dorsal aspect of the talus bone near the talonavicular joint.  

The examiner diagnosed the Veteran's left foot with oblique osteotomy, fourth metatarsal, left foot with mild hallux valgus deformity with degenerative joint space narrowing involving distal and proximal IP joint, pes planus, plantar and posterior calcaneal spurs, and osteophyte on the talus bone, among other conditions.  The examiner diagnosed the Veteran's right foot with oblique osteotomy, fourth metatarsal, right foot with hallux valgus degenerative joint space narrowing of distal and proximal IP joints and first MP joints, pes planus, and plantar and posterior calcaneal spurs, and osteophytes on the talus bones, among other conditions.  Regarding the diagnoses of both feet, the subjective factors were the Veteran's history, and the objective factors included painful motion and tenderness of the foot and positive x-ray findings.  The examiner found that the effects of the condition on the Veteran's usual occupation and daily activity were severe.

The Veteran was afforded another VA examination in April 2012.  The examiner diagnosed the Veteran with bilateral pes planus.  As to signs and symptoms, the Veteran had pain on use of the feet bilaterally, but no pain on manipulation of the feet.  Moreover, there was an indication of swelling on use and characteristic calluses bilaterally.  The Veteran's symptoms for both feet were not relieved by arch supports, or built up shoes or orthotics, and tenderness was not improved by orthopedic shoes or appliances.  The examiner also found bilateral, extreme tenderness of the plantar surfaces.

As to alignment and deformity, the Veteran had decreased longitudinal arch height on weight-bearing bilaterally.  However, the 2012 examiner found no other foot deformities bilaterally, including objective evidence of marked deformity (pronation, abduction etc.) or marked pronation.  Moreover, the examiner found that the weight-bearing line did not fall over or medial to the great toe, and that there was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  Nor did the Veteran have "inward" bowing of the Achilles' tendon (i.e., hind foot valgus, with lateral deviation of the heel) or marked inward displacement and severe spasm of the Achilles tendon (rigid hind foot) on manipulation.  No other pertinent physical findings, complications, conditions, signs and/or symptoms, or assistive devices were noted.  

The 2012 examiner found that the Veteran did not have functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  However, as to functional impact, the examiner found that the Veteran's flatfoot condition impacted his ability to work due to limited walking and standing.

The Veteran has undergone outpatient treatment for his bilateral pes planus and foot pain with the VA throughout the appeal period both prior to and since April 2012.  A September 2008 VA treatment record showed that upon examination that Veteran had thick calluses and tenderness to touch, as well as complaints of bilateral foot pain.  An October 2008 VA treatment record also revealed complaints and findings of painful calluses.  An October 2009 primary care note found that bilaterally, the middle three toes were dorsiflexed and that placed pressure on those toe joints; therefore it hurt there, and the Veteran had calluses on those sites.  October 2009 imaging of both feet revealed intact bones and joints without evidence of fracture, dislocation, or osseous mass lesion.  The radiologist noted minimal degenerative changes at the metatarsophalangeal joints and of the great toes and midfoot, as well as enthesophyte formation in the plantar fascia and at the attachment of the Achilles' tendon; otherwise no other abnormalities were noted.  Moreover, a November 2009 VA orthopedic surgery consult showed that upon examination the Veteran had hammer toes of the second, third, fourth, and fifth toes bilaterally.  Moreover, the provider noted bilateral metatarsas adductus as well as metatarsalgia.  A March 2012 VA treatment record showed that upon examination, the left foot had a bunionette with overriding fourth toe left foot, as well as a callus between the fourth metatarsal left.  The assessment advised that the Veteran would need regular callus care by a podiatrist.

At a November 2015 video conference hearing, the Veteran testified that he could not walk more than twenty five feet to fifty yards due to his foot condition.  He further testified that his difficulty walking made it hard to find a job aside from "a desk job."  Moreover, he testified that he believed his flatfeet symptoms, including pain, had been constant since his 1976 operation of both feet. 

The Veteran submitted various lay statements describing his foot pain and functional impairment.  For example, in a November 2008 lay statement, he reported unbearable foot pain and deformities.  In March 2009, the Veteran's sister-in-law and wife submitted lay statements describing his past and present foot symptoms.  Regarding present symptoms, his wife observed that he could not walk correctly due to his foot problems and his sister-in-law stated that he continued to have foot problems.

In reviewing the record, the Board finds that the severity of the Veteran's pes planus warranted no more than a 10 percent rating for the period prior to April 27, 2012 and a 30 percent rating thereafter.  

Regarding the period prior to April 27, 2012, the evidence of record showed symptoms and an impairment level that more closely approximated a 10 percent rating under DC 5276.  This is the rating the RO ultimately assigned.  While the Veteran had bilateral calluses on the three middle toes, due to hammer toes, there were no other findings indicative of "severe" pes planus.  The August 2010 VA examination revealed no objective evidence of marked deformity (pronation, abduction, etc.), swelling on use, or characteristic callosities.  Moreover, the August 2010 VA examiner found that bilaterally, there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, or marked pronation or the whole foot everted.  Achilles tendon abnormalities, pes cavus, hammer toes, Morton's metatarsalgia, and hallux rigidus were not present.  The evidence of record from this period more closely approximate the criteria for a 10 percent rating for moderate flatfeet due to pain on use, as opposed to a 30 percent rating for "severe" flatfeet.  Therefore, the Board finds that the evidence of record showed symptoms and an impairment level that more closely approximated a 10 percent rating for moderate flatfeet and pain on use, and a 30 percent evaluation was not warranted under DC 5276.  

Furthermore, the Board recognizes that the Veteran consistently complained of foot pain prior to April 27, 2012, VA treatment records that noted tenderness upon touch, and his report to the August 2010 VA examiner that his corrective shoes did not relieve his symptoms and pain.  However, there was no evidence of extreme tenderness of the plantar surfaces bilaterally in this period.  Indeed, the August 2010 VA examiner found that palpation of the plantar surfaces revealed no tenderness bilaterally, that at the time of pain he could function with medication, and that his pain was relieved by rest and Ibuprofen.  Nor was there evidence of marked inward displacement or severe spasm of the Achilles tendons on manipulation.  Therefore, a 50 percent evaluation was not warranted for the period prior to April 27, 2012.  

In addition to considering the diagnostic code for bilateral pes planus, the Board considered whether any other diagnostic codes are applicable and finds that they are not.  The Board acknowledges the November 2009 VA treatment record that noted hammer toes of the second, third, fourth, and fifth toes bilaterally, as well as metatarsalgia.  However, he is already in receipt of separate, 10 percent ratings for right and left foot hammer toes status post oblique osteotomies, 4th metatarsals from October 29, 2002 under DC 5010-5282 and DC 5282, respectively.  Moreover, the Board finds more probative the August 2010 VA examiner's finding that Morton's metatarsalgia was not present because the 2010 examiner's finding was made not just based upon an examination of the Veteran, but also a review of his pertinent medical history and diagnostic imaging.  Furthermore, the Veteran is already in receipt of a 10 percent rating for the period prior to April 27, 2012 for pain on use under DC 5276, and the evidence does not show that his symptom of metatarsalgia was separate and distinct from his flatfeet symptoms, which included pain.  Finally, the Board acknowledges the August 2010 VA examination report's finding that the Veteran had hallux valgus bilaterally; however, the examiner characterized this deformity as "mild" bilaterally, and found that the degree of angulation was slight with no resection of the metatarsal head present; therefore the Veteran is not entitled to a separate, compensable rating under DC 5280.  (As discussed above, the Board referred the issue of service connection for bilateral hallux valgus in March 2016.)  Therefore, separate, compensable ratings under DC 5279, DC 5280, and DC 5282 are unwarranted.

Finally, DCs 5277, 5278, 5281, 5283, and 5284 do not apply because there was no evidence of bilateral weak foot, claw foot (pes cavus), hallux rigidus, tarsal or malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries during this period.  In summary, there is no indication that the Veteran has symptoms or conditions related to his bilateral pes planus that should be evaluated under another diagnostic code for this period.  

Regarding the period since April 27, 2012, a review of the record showed symptoms and an impairment level that more closely approximated a 30 percent under DC 5276.  The April 2012 VA examination results showed pain and swelling on use and characteristic calluses bilaterally.  Although the April 2012 VA examination revealed bilateral, extreme tenderness of the plantar surfaces and symptoms that were not relieved by orthopedic shoes or appliances, there was no evidence in this period of marked pronation or any impairment of the Achilles tendons in either foot.  Therefore, a 50 percent evaluation is not warranted for bilateral, pronounced flatfeet under DC 5276 since April 27, 2012.  

The Board also considered whether any other diagnostic codes may be applicable for this period, and finds that they are not.  Specifically, the Board finds that a 50 percent rating under DC 5278 is not warranted because there is no evidence of claw foot (pes cavus) since April 27, 2012.  

The Board acknowledges the Veteran's contentions that his service-connected bilateral pes planus warrants a higher initial evaluation, and has considered the Veteran's and his family members' lay statements regarding his foot symptoms and impairments.  However, in determining the actual degree of disability, objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and his family members alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral pes planus.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  Objective findings corroborating subjective complaints are required.  38 C.F.R. § 4.71a, Code 5276.

Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Furthermore, where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with DC 5276.  Thus, DeLuca offers no additional basis for higher ratings.

The Board has considered whether referral for an extraschedular rating is warranted for the relevant period on appeal.  The Board finds that the Veteran's flatfeet symptoms, including pain on use and difficulty standing and walking, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx.1004 (Fed. Cir. 2007)).  

Finally, to the extent that the Veteran still claims entitlement to an earlier effective date for the 30 percent rating for bilateral pes planus of October 2002 based on the receipt date of his original service connection claim for bilateral foot disabilities, that issue was addressed in the Board's March 2016 decision granting an earlier effective date of October 10, 2008, but not earlier.  As discussed in more detail in that decision, the Veteran's medical treatment records did not show complaints, clinical findings or diagnoses consistent with pes planus until October 10, 2008, despite him seeking treatment for foot pain and other foot conditions.  Therefore, the Board found that that entitlement to service connection did not arise until after the Veteran filed his claim for service connection for bilateral pes planus, and therefore, an effective date of October 10, 2008, but not earlier, was warranted.  38 C.F.R. § 3.156(c)(3).  As discussed above, in a May 2016 rating decision, the RO subsequently assigned an initial rating for bilateral pes planus of 10 percent effective September 19, 2008.  

In conclusion, entitlement to an evaluation in excess of 10 percent disabling for bilateral pes planus prior to April 27, 2012 and in excess of 30 percent thereafter is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

II. Duties to Notify and Assist

VA has a duty to notify the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied by letters sent in September 2004, December 2008, September 2009, and April 2010.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran does not assert any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, service personnel records, VA treatment records, and SSA records have been obtained, as well as the Veteran's hearing testimony.  

The Veteran was provided VA examinations of his feet in August 2010 and April 2012.  They were adequate for determining the current severity of his service-connected bilateral flatfeet, as they involved reviews of his pertinent medical history as well as clinical evaluations of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the most recent exam is now a few years old, there is no evidence - either by allegation from the Veteran or by medical evidence - that the severity of his bilateral flatfeet has changed since 2012.  Indeed, the Veteran testified at the November 2015 hearing that his feet symptoms had remained constant since the mid-1970s.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

Finally, 38 C.F.R. § 3.103(c)(2) requires the VLJ who conducts a hearing to fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the November 2015 videoconference hearing, the VLJ complied with these requirements.  Indeed, the VLJ elicited relevant testimony about the nature and severity of the Veteran's foot condition, as well as that condition's functional impact on him.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating in excess of 10 percent prior to April 27, 2012, and in excess of 30 percent thereafter for bilateral pes planus associated with hammer toes status post oblique osteotomies, 4th metatarsals left foot (bilateral pes planus or flatfeet), is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


